Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2,4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vinden et al (Pat# 7,930,118) in view of Henig et al (Pat# 9,513,174)
As to claim 1, Vinden et al disclose an electrical current monitoring device as shown in figures 4 and 7 having a base ( a body "100" ); a transmission system (143) attached to the base; and a detection circuit (181,180, 212-215,219-220) in communication with the transmission system (143). it is noted that Vinden et al do not mention a bout the transmission system comprises an RFID device,
Henig et al teach that the transmission system (17) as shown in figure 2 comprises RFID chip (17) and a tag antenna .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a transmission system of Vinden et al with an RFID device as taught by Henig et al for the purpose of wireless transmitting the signal to a remote location with a less expensive and compact device.
	As to claim 2, wherein the electrical current monitoring device of Vinden et al in view of Henig et al is adapted to be positioned between a plug (101) and a wall outlet (102) as shown in figure 1.

As to claim 4, the RFID device in the device of Vinden et ai in view of Henig et al includes a RFID chip (17) and at least one antenna
	As to claim 5, In the device of the RFID device in the device of Vinden et al in view of Henig et al ,the transmission system (141) is embedded within the base.
As to claim 6, in the device of Vinden et al in view of Henig et al the base {100} of Vinden et al comprises a pair of apertures{120,121) for accepting a pair 99
As to claim 7, in the device of Vinden et al in view of Henig et. ai wherein the detection circuit of Vinden et al comprises a field powering element (resistor 212, capacitor 213, diodes 214, 215, capacitor 219, voltage regulator 180, and capacitor 220} for powering the electrical current monitoring device.
Claim 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takarada et al (Pat# 6,617,972) in view of Henig et al (Pat# 9,513,174).
As to claim 1, Takarada et al disclose an electrical current monitoring device as shown in figure 1 having a base ( 100 }; a transmission system (105) attached to the base (100); and a detection circuit (103) in communication with the transmission system {105}. It is noted that Takarada et al do not mention a bout, the transmission system comprises an RFID device.
Henig et ai teach that the transmission system (17) as shown in figure 2 comprises RFID chip (17) and a tag antenna.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a transmission system of Vinden et al with an RFID device as taught by Henig et al for the purpose of wireless transmitting the signal to a remote location with a less expensive and compact device.

As to claim 2, the electrical current monitoring device of Takarada et ai in view of Henig et al is adapted to be positioned between a plug (107) and a wall outlet (101) as shown in figure 1.
As to claim 4, the RFID device in the device of Takarada et al in view of Henig et al 
includes a RFID chip (17) and at least one antenna.
As to claim 5, it appears that the transmission system (105) of Takanrada et ai in view of Henig et al is embedded within the base.
As to claim 6, the base (100) Takanrada et ai in view of Henig et ai comprises a pair of apertures (102) for accepting a pair of pins from a plug (107) as shown in figure 1.
Claims 8 and 9 are  objected to because of the following informalities:   
In claim 8, should it be written as “ The electrical current monitoring device of claim 7, wherein  said field powering element comprise a pair of capacitors”.
  In claim 9, should it be written as “The electrical current monitoring device of claim 7, wherein  said field powering element comprise a pair of resistors”.
Appropriate correction is required.
Claims 10 and 21 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose the detection circuit comprises a pair of current sensing coils as recited in claim 10 and in  combined with other claimed elements as recited in claim 1. Claim 21 depend from objected claim 10, it is also objected.

Claims 11-20 are allowed. The prior art does not disclose a monitoring device for measuring an amount of electrical current consumed by an electronic device having a combination of  a base,  a transmission system attached to the base, wherein the transmission system comprises an RFID device  and a detection circuit comprising a capacitor component coupled to the transmission system as recited in claim 11. Claims 12-15 depend from allowed claim 11, they are also allowed accordingly.
The prior art does not disclose an electrical current monitoring device having a combination of a base a transmission system attached to the base, wherein the transmission system comprises  an RFID device; and a detection circuit comprising a resistor component coupled to the transmission system as recited in claim 16. Claims 17-20 depend from allowed claim 16, they are also allowed accordingly.
Applicant's arguments filed  12/29/2019 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicants argued that  “Henig describes a system for managing loads and detecting outages over electric power lines that comprises wireless temperature sensors which are attached to bare conductors of the electric power line(s), at line junctions or lines' splitting points, for sensing temperatures generated by the currents flow in the conductors. The temperature sensor can be or contain an RFID device. Henig does not disclose or suggest a transmission system containing an RFID device.  Moreover, Vinden describes monitoring electricity usage on an appliance while Henig describes measuring load on electrical lines. The Examiner has failed to show why, or how, one of ordinary skill in the art would attempt to combine the references as the Examiner as done. Therefore, Henig does not cure the deficiencies of Vinden.”
In the office action, Vinden disclose an electrical current   monitoring device as shown in figures 4 and 7 having a transmission system (143) attached to a base (100) for wirelessly transmitting the current signal  to  Henig is used to show that it would have been well known to us RIFD to  wirelessly transmit any  measured signals to a remote location (144). Vinden does not disclose the transmission system (143) is a RFID.  Henig is used to show that the RFID is a well known device for wirelessly  transmitting the detected/measured signals to a remote location for analyzing.  Therefore, it would have been obvious for one ordinary skill in the art to consider the “RFID” as taught by Henig as a “transmission system” in the device of Vinden since the RFID a is less expensive and compact device. Therefore the rejections of claims 1-2 and 4-7 under 35 USC 103 is proper.
Applicants also argued that  Takarada does not disclose or suggest a transmission system containing an RFID device. However, the Examiner alleges that this deficiency is cured by the teachings of Henig.
In the office action, Takarada et al disclose an electrical current monitoring device as shown in figure 1 having a base { 100 }; a transmission system (105) attached to the base (100); and a detection circuit (103) in communication with the transmission system (105). It is noted that Takarada et al do not mention a bout, the transmission system comprises an RFID device. Henig is used to show that the RFID is a well known device for wirelessly  transmitting the detected/measured signals to a remote location for analyzing.  Therefore, it would have been obvious for one ordinary skill in the art to consider the “RFID” as taught by Henig as a “transmission system” in the device of Takarada et al  since the RFID a is less expensive and compact device. Therefore the rejections of claims 1-2 and 4-6 under 35 USC 103 are  proper.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Nelson et al (Pat#7,657,763) disclose system and methods for selectively controlling electrical outlets using power profiling.
Maguire (Pat#9,274,147) disclose AC plug receptacle with non contact power meter and radio telemetry.
Auguste et al (Pat# 9,372,213) disclose sensors for electrical connectors.


Staraj et al (Pat# 10,229,299) disclose RFID device for determining the operating status and identification of an electric appliance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867